DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-45 are rejected under 35 USC § 103 as being unpatentable over Erivantcev (Erivantcev; Viktor Vladimirovich et al., US 20180335843 A1) in view of Cheong (Cheong; Cheol-Ho et al., US 20170011210 A1) and further in view of Brinjes (Brinjes, Jonathan Charles, US 20020171633 A1). 
Regarding claim 26, Erivantcev discloses a wearable computing apparatus configured to be worn on a user's hand (Erivantcev, Figs. 1, 2, describes a system containing a multiple-sensor, hand-worn device 100 capturing hand and finger motions and positions determination, and performing gesture recognition, or a user hand-wearable computing apparatus; see [0018]-[0019]; describes palm module 108 containing a microcontroller 116, or a wearable computing apparatus; see [0029]-[0030]), 
the wearable computing apparatus comprising: a first subassembly, comprising: 
a first set of sensors configured to sense a plurality of positional characteristics associated with the user's hand (Erivantcev, Fig. 1, describes a multiple-sensor, hand-worn device 100 containing a first subassembly 108, or a palm module 108; see [0023]; describes first subassembly 108 collecting and performing initial processing on positional characterizing data, or three-space motion data, from a plurality of inertial sensors 104(a-c); see [0030], [0037]); 
one or more processors (Erivantcev, Fig. 2, describes a microcontroller unit, or a processor 116; see [0029]); 
a non-transitory memory coupled to the one or more processors, the non-transitory memory for storing instructions that, when executed by the one or more processors, cause the one or more processors to: detect signals received from the first set of sensors and determine a relative position of the user's hand (Erivantcev describes a plurality of sensors, or IMUs 102a-c determining hand position; see Fig. 1, [0026], [0028]; Erivantcev describes a non-transitory computer readable storing processor executable instructions; see [0035], [0037], [0111]), 

Erivantcev differs from the instant invention only in that Erivantcev does not appear to explicitly disclose: a housing including a top surface and at least one side surface, a camera disposed on the at least one side surface, execution of an object recognition subroutine comprising instructions to: identify one or more objects in a line of sight of the camera, generate a predetermined output, and enable control of the identified one or more objects. 
However, in an analogous field of endeavor, Cheong discloses a wearable computing apparatus (Cheong describes a user-worn computing device, or an electronic device 1; see Figs. 1, 2, [0304]) containing 
a housing including a top surface and at least one side surface (Cheong describes a housing 11 which contains a top surface shown at item 13 and a side surface shown at item 13d; see Figs. 6, 7, 8, 9, [0314]), 
a camera disposed on the at least one side surface (Cheong describes a wearable computing apparatus 10 having a camera 291; see Fig. 52, [0261], [0448]; it would have been obvious to one of ordinary skill in the art before the effective filing date to try an image input device such as a camera on a side surface, as is shown by Brinjes’ disclosure of two imaging ccds 51a and 51b behind lenses 15a and 15b on the side of a mobile computing device 1; see Brinjes’ Figs. 1, 3, [0031], [0038]), 
an object recognition subroutine which identifies one or more objects in a line of sight of the camera, generates a predetermined output, and enables control of the identified one or more objects (Cheong describes an electronic device recognizing location using a camera; see [0526]; Cheong describes an electronic device recognizing an iris, fingerprint, face, or pattern from an image; see [0544]; Cheong describes an electronic device recognizing text, numeral, symbol, table, diagram, pattern, bar code, two-dimensional image code, and watermark objects in an image captured by an optical device such as a camera or a scanner; see [0550]-[0552]; Cheong describes an electronic device recognizing a user as an object in a camera-captured image, determining user has a lowered capability, and restricts the user’s ability to operate a car; see [0607]-[0608]; one of ordinary skill in the art before the effective filing date would have inferred a processor-executed subroutine controlling object identification, output determination, and object control given Cheong’s above disclosures). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Erivantcev’s user-worn computing apparatus containing a housing, a camera, and a first set of sensors, with Cheong’s and Brinjes’ wearable computing apparatus having a housing including a top surface and at least one side surface, a camera disposed on the at least one side surface, an object recognition subroutine which identifies one or more objects in a line of sight of the camera, generates a predetermined output, and enables control of the identified one or more objects, especially when considering the motivation to modify Erivantcev with Cheong and Brinjes arising from the stated effect of the electronic device to allow for easier exchange of wearing portions depending on the user's preference or the curvature of his wrist, to provide comfortable wearability while allowing the user to pursue his individuality, to operate bio signal sensors in tight contact with the user's body and allow use as an assistant medical device, to allow easy reconfiguration the wearing portion of main body (Cheong; see [0048]). 
Regarding claim 27, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, wherein the instructions stored in the non-transitory memory of the first subassembly, when executed by the one or more processors, further cause the one or more processors to: 
execute a gesture recognition subroutine comprising instructions to: detect a predefined gesture command based on the relative position of the user's hand, and initiate the object recognition subroutine based on the detected predefined gesture command (Erivantcev describes controlling augmented, mixed, and virtual reality devices using gesture recognition; see [0019]; Erivantcev describes system software processing input data to recognize a gesture as an input event controlling specific operations, launching an application on an input event, and performing an action triggered by a gesture input; see [0049]-[0050]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 28, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the predetermined output comprises initiating an app on the wearable computing apparatus or displaying a graphical user interface (GUI) of the app on a display based on the one or more identified objects (Erivantcev describes controlling augmented, mixed, and virtual reality devices using gesture recognition; see [0019]; Erivantcev describes system software processing input data to recognize a gesture as an input event controlling specific operations, launching an application on an input event, and performing an action triggered by a gesture input; see [0049]-[0050]; Cheong describes changing a visual interface, such as a graphical user interface (GUI); see [0504]; Cheong describes varying a graphical user interface depending on context, such as user authentication, exercise coaching, information recommendation, information provision, information storage, information transmission, provision of function or service, preset content, restriction or blocking access to a function or service, variation in the settings of the electronic device, or control of an external device; see [0534], [0541]). 
The motivation to combine presented prior applies equally here.
Regarding claim 29, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the predetermined output comprises establishing a wireless communications channel between the wearable computing apparatus and the one or more objects (Erivantcev describes a wireless transceiver 112 in the palm module 108 establishing a wireless communication link 117 with an external computing device 114; see Fig. 1, [0031]).
The motivation to combine presented prior applies equally here. 
Regarding claim 30, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the predetermined output comprises outputting audio from the one or more objects (Cheong describes outputting voice data processed by processor 120 to the user through a speaker; see Fig. 51, [0425]).
The motivation to combine presented prior applies equally here. 
Regarding claim 31, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 30, 
wherein the one or more objects comprises a speaker (Cheong describes outputting voice data processed by processor 120 to the user through a speaker; see Fig. 51, [0425]).
The motivation to combine presented prior applies equally here. 
Regarding claim 32, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the predetermined output comprises the printing a document from the one or more objects (Erivantcev describes connection to a peripheral device such as a printer; see [0100]).
The motivation to combine presented prior applies equally here.
Regarding claim 33, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 32, 
wherein the one or more objects comprises a printer (Erivantcev describes connection to a peripheral device such as a printer; see [0100]).
The motivation to combine presented prior applies equally here.
Regarding claim 34, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the one or more objects comprises a television (Cheong describes an other electronic device such as a television; see [0413]).
The motivation to combine presented prior applies equally here.
Regarding claim 35, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the one or more objects comprises a computer display (Erivantcev describes connection to a peripheral device such as a display device; see [0100]).
The motivation to combine presented prior applies equally here.
Regarding claim 36, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the predetermined output comprises movement of the one or more objects in a desired direction (Erivantcev describes tracking finger movements and determining ergonomic finger movements, or movements in a desired direction; see [0021]).
The motivation to combine presented prior applies equally here.
Regarding claim 37, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 36, 
wherein the one or more objects comprises a unmanned vehicle or drone (Cheong describes car control by the electronic device; see [0607]-[0610]).
The motivation to combine presented prior applies equally here.
Regarding claim 38, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the predetermined output comprises movement of the one or more objects in a desired manner (Erivantcev describes tracking finger movements and determining ergonomic finger movements, or movements in a desired direction; see [0021]).
The motivation to combine presented prior applies equally here.
Regarding claim 39, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 38, 
wherein the one or more objects comprises one or more robotic arms (Cheong describes (Cheong describes other electronic devices controlled by the wearable computer apparatus; see [0413]; Cheong describes an electronic device such as an industrial or home robot; see [0263]).
The motivation to combine presented prior applies equally here.
Regarding claim 40, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, further comprising 
a second subassembly configured to be coupled with the first subassembly, the second subassembly comprising: an adjustable strap configured to secure the second subassembly to the user's hand (Cheong describes a second subassembly, or a wearing portion 50 containing an adjustable strap formed of elements 53 and 55; see Fig. 2, [0311]); 
a plurality of flexible leads coupled with a plurality of fingers on the user's hand, wherein each of the plurality of flexible leads is configured to be removably secured to a corresponding finger (Erivantcev describes a plurality of flexible leads or cables 110a-c; see Fig. 1, [0028]), 
and wherein the plurality of flexible leads comprises a second set of sensors configured to sense a plurality of positional characteristics associated with each of the plurality of fingers on the user's hand (Erivantcev describes a plurality of sensors, or IMUs 102a-c connected to cables 110a-c; see Fig. 1, [0026], [0028]).
The motivation to combine presented prior applies equally here.
Regarding claim 41, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 40, 
wherein the instructions stored in the non-transitory memory of the first subassembly, when executed by the one or more processors, further cause the one or more processors to detect signals received from the second set of sensors and determine a relative position of each finger of the user's hand (Erivantcev describes a plurality of sensors, or IMUs 102a-c determining hand position; see Fig. 1, [0026], [0028]; Erivantcev describes a non-transitory computer readable storing processor executable instructions; see [0035], [0037], [0111]).
The motivation to combine presented prior applies equally here.
Regarding claim 43, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the first subassembly further comprises at least one of a battery, a microphone, a Bluetooth or Bluetooth Low Energy module, and a wireless communication module (Erivantcev describes a wireless communications link 117; see [0028]; Erivantcev describes a bluetooth connection; see [0031], [0041]; Erivantcev describes a battery; see [0042]-[0043]; Erivantcev describes a microphone; see [0057]).
The motivation to combine presented prior applies equally here.
Regarding claim 44, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 40, 
wherein at least one of the first set of sensors and the second set of sensors comprises at least one of an accelerometer, a gyroscope sensor, and a magnetometer (Erivantcev describes an accelerometer, a gyroscope, and a magnetometer; see [0026]).
The motivation to combine presented prior applies equally here.
Regarding claim 45, Erivantcev, Cheong, and Brinjes disclose the wearable computing apparatus of claim 26, 
wherein the first subassembly further comprises a touchscreen display disposed on the top surface of the housing (Cheong describes a touch screen; see [1440]).
The motivation to combine presented prior applies equally here.

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The particularly-significant, distinguishing structural and functional features are processor-executed instructions stored in a non-transitory memory of a first subassembly, causing determination of a pointer vector based on a relative position of at least one finger of a user's hand, identification of one or more objects in a camera’s line of sight, and identification of one or more objects along the pointer vector, when these structural and functional features are considered with all other structural and functional features in the base independent claim and all intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Brav; Ehren J. et al., US 20160171846 A1, describes a user-worn device and multiple users wearing devices, each communicating with a central control system (see Fig. 7), but does not describe processor-executed instructions stored in a non-transitory memory of a first subassembly, causing determination of a pointer vector based on a relative position of at least one finger of a user's hand, identification of one or more objects in a camera’s line of sight, and identification of one or more objects along the pointer vector; 
Nakamura; Norio, US 20100245237 A1, describes hand-worn sensors on the distal ends of a user’s fingers, each communicatively coupled with a controller (see Fig. 34), but does not describe processor-executed instructions stored in a non-transitory memory of a first subassembly, causing determination of a pointer vector based on a relative position of at least one finger of a user's hand, identification of one or more objects in a camera’s line of sight, and identification of one or more objects along the pointer vector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693